 


MDU RESOURCES GROUP, INC.


SUPPLEMENTAL INCOME SECURITY PLAN


(As Amended and Restated Effective as of November 16, 2006)



TABLE OF CONTENTS


 


INTRODUCTION


ARTICLE I - DEFINITIONS


ARTICLE II -- ELIGIBILITY


ARTICLE III -- SUPPLEMENTAL DEATH AND RETIREMENT BENEFITS


ARTICLE IV -- REPLACEMENT RETIREMENT BENEFITS


ARTICLE V -- DISABILITY BENEFITS


ARTICLE VI -- MISCELLANEOUS


ARTICLE VII -- ADDITIONAL AFFILIATE COMPANIES


APPENDIX A - SCHEDULE OF RETIREMENT AND SURVIVORS BENEFITS


APPENDIX B - CURRENT PARTICIPANTS ELIGIBLE FOR ARTICLE IV BENEFITS





INTRODUCTION


The objective of the MDU Resources Group, Inc. Supplemental Income Security Plan
(the "Plan") is to provide certain levels of death benefits and retirement
income for a select group of management or highly compensated employees and
their families. Eligibility for participation in this Plan shall be limited to
management or highly compensated employees who are selected by the MDU Resources
Group, Inc. ("Company") Board of Director’s Compensation Committee
(“Compensation Committee”) upon recommendation of the Chief Executive Officer of
the Company (“CEO”) . This Plan became effective January 1, 1982, has been
amended from time to time thereafter, and most recently has been amended and
restated effective as of November 16, 2006.
The Plan is intended to constitute an unfunded deferred compensation plan
maintained by the Company primarily for the purpose of providing non-elective
deferred compensation for a select group of management or highly compensated
employees.
 
ARTICLE I -- DEFINITIONS
 
Unless a different meaning is plainly implied by the context, the following
terms as used in this Plan shall have the following meanings:
1.1  "Administrator" means the Compensation Committee or any other person to
whom the Compensation Committee has delegated the authority to administer the
Plan. The Vice President - Human Resources of the Company is initially delegated
the authority to perform the administrative responsibilities required under the
Plan.
1.2  "Affiliated Company" means any current or future corporation which (a) is
in a controlled group of corporations (within the meaning of Section 414(b) of
the Code) of which the Company is a member and (b) has been approved by the
Compensation Committee upon recommendation of the Chief Executive Officer to
adopt the Plan for the benefit of its Employees.
1.3  "Beneficiary" means an individual or individuals, any entity or entities
(including corporations, partnerships, estates or trusts) that shall be entitled
to receive benefits payable pursuant to the provisions of this Plan by virtue of
a Participant's death; provided, however, that if more than one such person is
designated as a Beneficiary hereunder, each such person's proportionate share of
the death benefit hereunder must clearly be set forth in a written statement of
the Participant received by and filed with the Administrator prior to the
Participant's death. If such proportionate share for each Beneficiary is not set
forth in the designation, each Beneficiary shall receive an equal share of the
death benefits provided hereunder.
1.4  "Company" means MDU Resources Group, Inc., and its successors, if any.
1.5  "Effective Date" of the Plan means January 1, 1982. The Effective Date of
this amendment and restatement of the Plan is November 16, 2006.
1.6  "Eligible Retirement Date" means the First Eligible Retirement Date and the
last day of each subsequent calendar month.
1.7  "Employee" means each person actively employed by an Employer, as
determined by such Employer in accordance with its practices and procedures.
1.8  "Employer" means the Company and any Affiliated Company which shall adopt
this Plan with respect to its Employees with the prior approval of the Company
as set forth in Article 7 of the Plan.
1.9  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.10  "First Eligible Retirement Date" for a Participant means the last day of
the month during which such Participant is both no longer actively employed by
the Employer and has attained at least age 65. For a Key Employee whose
employment ceases (for reasons other than death) within six months of becoming
age 65 or any time thereafter, the First Eligible Retirement Date that applies
to the Monthly Post-Jobs Act Benefit will be six months after the last day of
the month during which such Key Employee is both no longer actively employed by
the Employer and has attained at least age 65.
1.11  “Key Employee” is a Participant who is an officer of the Employer, as
listed by the Company’s Legal department on the “Corporate Data Sheet Report”,
as of December 31 of the year immediately preceding the Participant’s separation
with the Employer for any reason other than death.
1.12  "Limitation on Benefits" shall mean the statutory limitation on the
maximum benefit that may be payable to participants under a Pension Plan due to
the application of certain provisions contained in the Code.
1.13  “Monthly Post-Jobs Act Benefit” is the Participant’s total monthly benefit
specified in 3.1, minus the Monthly Pre-Jobs Act Benefit.
1.14  “Monthly Pre-Jobs Act Benefit” is the Participant’s total monthly vested
benefit specified in 3.3(a), 3.3(b) or 3.3(c), if any, as of December 31, 2004.
1.15  "Participant" means a present or former management or highly compensated
Employee selected by the Compensation Committee upon recommendation of the Chief
Executive Officer of the Company to receive benefits under this Plan. An
Employee will become a Participant at the time such Employee commences
participation hereunder pursuant to the provisions of Section 2.1 hereof.
1.16  "Pension Plan" means the MDU Resources Group, Inc. Pension Plan for
Non-Bargaining Unit Employees, the Williston Basin Interstate Pipeline Company
Pension Plan, or the Knife River Corporation Salaried Employees' Pension Plan,
as in effect on the Effective Date and as amended from time to time.
1.17  "Plan" means the MDU Resources Group, Inc. Supplemental Income Security
Plan, as embodied herein, and any amendments thereto.
1.18  "Plan Year" means the calendar year. The first Plan Year for this Plan
shall be the 1982 calendar year.
1.19  "Salary" means annual base earnings payable by an Employer to a
Participant excluding (a) bonuses, (b) incentive compensation, and (c) any other
form of supplemental income.
1.20  "Standard Actuarial Factors" means, with respect to a Participant, the
actuarial factors and assumptions commonly used for the calculation of actuarial
equivalents for retirement plans as determined by the Administrator.
1.21  "Standard Life Insurance" means life insurance that could be purchased
from a commercial life insurance company at standard rates without a surcharge
assessed, based on an individual's general good health.
1.22  "Standard Underwriting Factors" means life insurance rating factors
utilized by a commercial life insurance company selected by the Administrator
which are based on the risk assessment classifications utilized by such insurer
to determine if an applicant qualifies for insurance at standard rates or if
health or other factors might require a surcharge.
1.23  "Year of Participation" means each 12 consecutive months of participation
in the Plan by a Participant while actively employed by one or more of the
Employers (including while such Participant is qualified as totally disabled as
defined in Article V), as determined at the sole discretion of the
Administrator.
 
ARTICLE II -- ELIGIBILITY
 
2.1  Eligibility for Participation. The Compensation Committee upon
recommendation of the Chief Executive Officer shall determine which management
or highly compensated Employees may be eligible to participate in the Plan.
Effective after January 1, 2005, general criteria for initial consideration of
an Employee include, but are not limited to, the following: (a) either an
officer or a management employee of an Employer earning an annual base salary of
$150,000 or more, indexed in a manner described below; (b) an executive who
makes a significant contribution to the Company's success and profitability; and
(c) an executive in a business unit where benefits of this nature are a common
practice, or there is a specific need to recruit and retain key executives. Each
Employee who is selected as eligible to participate hereunder and who meets the
requirements for participation set forth under Section 2.2 hereof shall commence
participation of the first day of the month coincident with or next following
the date of such Employee's selection. The annual base salary threshold of
$150,000 will be indexed each year after 2005 by the Administrator according to
the average salary growth assumptions used in the Pension Plans, or other
appropriate executive salary growth reference. In addition to the annual
indexing, the Administrator will, from time to time, compare the annual base
salary threshold to competitive practice and recommend adjustments accordingly
to the Compensation Committee.
2.2  Requirements for Participation. In order to be eligible to participate in
the Plan, an Employee selected by the Compensation Committee must (a) be
actively at work for one or more of the Employers; (b) have a current state of
health and physical condition that would satisfy customary requirements for
insurability under Standard Life Insurance; provided, however, that no provision
of this Plan shall be construed or interpreted to limit participation in the
Plan in contravention of the Americans With Disabilities Act and related federal
and state laws; and (c) consent to supply information or to otherwise cooperate
as necessary to allow the Company to obtain life insurance on behalf of such
Employee (as set forth under Section 6.3 of the Plan).
2.3  Eligibility for Benefits. Subject to the provisions of Article III, Plan
benefits may commence as of the earlier to occur of (a) the first day of the
month following the date of the Participant's death or (b) the Participant's
First Eligible Retirement Date if the Participant elects to receive retirement
benefits under Article III hereof.
2.4  Relationship to Other Plans. Participation in the Plan shall not preclude
or limit the participation of the Participant in any other benefit plan
sponsored by one or more of the Employers for which such Participant otherwise
would be eligible. However, any benefits payable under this Plan shall not be
deemed salary or compensation to the Participant for purposes of determining
benefits under any other employee benefit plan maintained by one or more of the
Employers.
2.5  Forfeiture of Benefits. Notwithstanding any provision of this Plan to the
contrary, if any Participant is discharged from employment by one or more of the
Employers for cause due to willful misconduct, dishonesty, or conviction of a
crime or felony, all as determined at the sole discretion of the Compensation
Committee, the rights of such Participant (or any Beneficiary of such
Participant) to any present or future benefit under this Plan shall be forfeited
to the extent not prohibited by applicable law.
 
ARTICLE III -- SUPPLEMENTAL DEATH AND RETIREMENT BENEFITS
 
3.1  Amount of Benefit.
(a) Subject to the provisions of Section 3.3 or 3.4 of the Plan, the monthly
supplemental death and/or retirement benefits payable on behalf of (or to) a
Participant as of such Participant's date of death (or First Eligible Retirement
Date) will be an amount determined by the Compensation Committee upon
recommendation of the Chief Executive Officer at the time of the Participant's
commencement of participation in the Plan, and may be increased from time to
time thereafter by the Compensation Committee upon recommendation of the Chief
Executive Officer. Subject to the discretion of the Compensation Committee upon
recommendation of the Chief Executive Officer, a Participant shall generally be
entitled to have a monthly supplemental death benefit paid on such Participant's
behalf (or be entitled to receive a monthly supplemental retirement benefit)
equal to the monthly death benefit or monthly retirement benefit (as applicable)
corresponding to the Participant's Salary in effect at the date such initial or
revised benefit determination is to be effective, all as set forth in the
applicable Appendix A hereto. Increases in Salary do not automatically result in
increases to a Participant's level of benefits. Without limiting the scope of
the immediately preceding sentence, it is intended that increases to a
Participant’s benefit level after commencement of participation in the Plan will
be made only to the extent the Participant’s current compensation exceeds the
then current annual base salary threshold determined pursuant to Section 2.1 as
a general criterion for eligibility.
(b)  Participants who died, terminated employment with, or retired from, the
Employers prior to January 1, 2002, will receive benefits hereunder in
accordance with the terms of the Plan as in effect at the time of the
Participant's death, termination of employment or retirement from the Employers.
(c)  The benefit amounts determined by the Compensation Committee upon
recommendation of the Chief Executive Officer pursuant to Section 3.1(a) above
are based on the assumption that each Participant's health and physical
condition at the time of such Participant's commencement of participation in the
Plan meets customary requirements for Standard Life Insurance. Benefits under
the Plan may be reduced by the Compensation Committee upon recommendation of the
Chief Executive Officer within a reasonable period following the establishment
of such benefit level in accordance with Standard Underwriting Factors, but only
with respect to that portion of the monthly death or retirement benefit for
which the criteria for health and physical condition are not met. Participants
will be notified of any such reduction within a reasonable period following
participation in the Plan. Once benefits have been reduced under this Section
3.1, such benefits shall not be further reduced for the remainder of the
Participant's participation in the Plan.
(d)  Participants who die while actively employed will be considered to be 100%
vested for the death benefit, and not subject to the vesting schedule. However,
once the participant is no longer actively employed (e.g. resignation,
termination, disability, etc.) Section 3.2 applies.
3.2  Vesting. If a Participant retires or terminates employment with an Employer
before the Participant completes at least 10 years of Participation, the monthly
death and/or retirement benefits to which such Participant otherwise would be
entitled under the terms of Section 3.1 hereof shall vest as follows:
 
Vesting Schedule
   
Years of Participation
Completed by the Participant
Percent of Section
3.1 Benefits Payable
   
1
0%
2
0%
3
20%
4
40%
5
50%
6
60%
7
70%
8
80%
9
90%
10
100%

 
3.3  Participant’s Election of Monthly Pre-Jobs Act Benefit . Upon attainment of
age 65 or, as of such Participant's First Eligible Retirement Date (if later), a
Participant will be entitled to determine the form of benefit payable under
subsection (a) hereof, and the date of commencement of such benefits, subject to
the approval of the Administrator, in accordance with the terms of the Plan. The
Participant may elect:
(a) to defer any payments and retain a future monthly death benefit in amounts
determined pursuant to Section 3.1 hereof, multiplied by the appropriate
percentage amount set forth in section 3.2, or
(b) in lieu of any death benefits under this Plan, a monthly retirement benefit
determined in accordance with Section 3.1, multiplied by the appropriate
percentage amount set forth in Section 3.2, with no death benefit, or
(c) a percentage of each benefit described in subsections (a and b) above. The
percentage of each benefit must be in even increments of ten percent (10%).
(i) If a Participant has elected to receive less than one hundred percent (100%)
of such Participant's monthly retirement benefit (e.g. 50%), the Participant may
subsequently elect to begin receiving an additional percentage retirement
benefit (e.g. another 20%.) There may be no more than two (2) such additions
during the Participant's lifetime, and no more than one (1) such addition during
any calendar year.
(ii) Any such addition in retirement benefit payments will result in an equal
percentage reduction in death benefits, to the percentage change in retirement
benefit.
(iii) Once retirement benefit payments have started, Participants shall not be
entitled to subsequently decrease retirement benefit payments.
(d) Elections under this Section 3.3 must be communicated in writing to the
Administrator and will be effective as of the first day of the first month
following the Administrator's receipt and the approval of such request by the
Chief Executive Officer.
3.4  Participant’s Election of Monthly Post-Jobs Act Benefit. Upon attainment of
age 65, or as of such Participant’s First Eligible Retirement Date (if later),
the Participant’s Monthly Post-Jobs Act Benefit will automatically be designated
as a retirement benefit. A Participant may, however, make a one-time written
election to avoid the automatic designation of the Monthly Post-Jobs Act Benefit
as a retirement benefit, and instead designate such benefit as a death benefit
(or a combination of retirement and death benefit). The written election must be
made by the Participant on or before the Participant reaches age 64, and once
the written election is made it may not be changed. Should a Participant elect a
retirement benefit and subsequently die before they turn 65 years old, the
Monthly Post-Jobs Act Benefit will revert to a death benefit. Should a
Participant who is a Key Employee elect a retirement benefit and subsequently
die before their First Eligible Retirement Date, the Monthly Post-Jobs Act
Benefit will revert to a death benefit.
3.5  Payment of Monthly Benefits.
(a) Death Benefits. Any death benefits payable with respect to a Participant
pursuant to Sections 3.3(a)(b) or (c) or Section 3.4 shall commence on the first
day of the calendar month following the date of the Participant's death and
shall be payable in monthly installments for a period of 180 months.
(b)  Retirement Benefit for the Monthly Pre-Jobs Act Benefit. The Monthly
Pre-Jobs Act Benefit elected as retirement benefits payable under this Plan
shall commence on the Eligible Retirement Date selected by the Participant (upon
30 day's written notice to the Administrator) and will be payable to such
Participant in monthly installments for a period of 180 months. In the event the
Participant dies prior to the completion of such 180-month period, the balance
of such retirement benefits shall be paid to the Participant's Beneficiary at
such times and in such amounts as if the Participant had not died, such payment
being made in addition to any death benefits payable under Sections 3.3(a)
hereof. To the extent a Participant elects to commence receiving increased
retirement benefits pursuant to Section 3.3(c) (i), the amount of increase of
retirement benefits shall be in the form of a monthly benefit payable for a
separate 180-month period.
(c)  Retirement Benefit for the Monthly Post-Jobs Act Benefit. Unless the
Participant elects in writing to receive the Monthly Post-Jobs Act Benefit in
the form of a monthly death benefit (as specified in 3.4), the Monthly Post-Jobs
Act Benefit will take the form of a retirement payment and will be payable as
follows:

(i)  
to a Key Employee, payments will begin the later of (I) the First Eligible
Retirement Date, or (II) six months after the last day of the month during which
such Key Employee is both no longer actively employed by the Employer and has
attained at least age 65. If such payments begin on (c) (i) (II), the first
monthly payment to the Key Employee will include a total of seven months’
payments. Also, such first monthly payment will include an interest credit on
the first six months’ payments equivalent to one-half of the annual prime
interest rate contained in the Wall Street Journal on the last business day
immediately prior to payment. Payments to the Key Employee will last 173 months.
Should the Key Employee die prior to the completion of the 173 month period, the
balance of such retirement benefits shall be paid to the Participant's
Beneficiary at such times and in such amounts as if the Participant had not
died, such payment being made in addition to any death benefits payable under
Sections 3.3(a) hereof.

(ii)  
to a Participant who is not a Key Employee, payments will begin on the First
Eligible Retirement Date and be payable to such Participant in monthly
installments for a period of 180 months. In the event the Participant dies prior
to the completion of such 180-month period, the balance of such retirement
benefits shall be paid to the Participant's Beneficiary at such times and in
such amounts as if the Participant had not died, such payment being made in
addition to any death benefits payable under Sections 3.3(a).

(d)  Actuarial Equivalent Alternative Forms for the Monthly Pre-Jobs Act
Benefit. The normal form of retirement benefit for the Monthly Pre-Jobs Act
Benefit to which a Participant shall be entitled shall be determined under
paragraph 3.4(b). Alternatively, a participant may elect to receive their
Monthly Pre-Jobs Act Benefit in the form of a retirement benefit in one of the
following actuarially equivalent forms (as determined by the Administrator),
provided however that each alternative form shall also be payable for a certain
period of 180 months: (i) the lifetime of the Participant; (ii) the lifetime of
the Participant with the same amount payable to the Participant continued
thereafter for the lifetime of the Participant’s spouse; or (iii) the lifetime
of the Participant with 67% of the amount payable to the Participant continued
thereafter for the lifetime of the Participant’s spouse. However, in no event
will the Company incur more costs in providing the actuarial equivalent
alternative form to the Participant than it would otherwise incur in providing
the normal form of retirement benefit. Applying the discount rate used by the
Company to calculate the FAS 87 expense, the present value of the Participant’s
retirement benefit will be calculated by the Administrator. The Administrator
will then purchase an annuity at a cost no greater than the present value of the
retirement benefit. 
(e)  Actuarial Equivalent Alternative Forms for the Monthly Post-Jobs Act
Benefit. There are no Actuarial Equivalent Alternative Forms relating to the
Monthly Post-Jobs Act Benefit.
(f)  Single Sum Payment. Notwithstanding the provisions of subsections (a), (b)
and (c) of this Section 3.5, the Administrator reserves the right to pay the
Monthly Pre-Jobs Act Benefit in the form of an actuarially equivalent single sum
(as determined by the Administrator) when retirement or death benefits are
payable due to termination of employment, excluding disability, or death prior
to the Participant's attainment of age 55, or upon the death of the Participant
and the primary beneficiary(ies). The Single Sum Payment will not apply to the
Monthly Post-Jobs Act Benefits.
3.6  Exclusions and Limitations. (a)No death benefits will be payable with
respect to a Participant in the event of such Participant's death by suicide
within two (2) years after commencement of participation in the Plan, and no
benefit increase will apply in the event of any such Participant's death by
suicide within two (2) years after such Participant becomes eligible for an
increase in death benefits.
(b)  In the event that a Participant misrepresents any health or physical
condition at the time of commencement of participation in the Plan or at the
time of a retirement or death benefit increase, no retirement or death benefit
or retirement or death benefit increase will be payable under the Plan within
two (2) years of such misrepresentation.
3.7  Death of a Beneficiary. (a)In the event any Beneficiary predeceases the
Participant, is not in existence, is not ascertainable, or is not locatable (see
Section 6.11) as of the date benefits under the Plan become payable to such
Beneficiary, Plan benefits shall be paid to such contingent Beneficiary or
Beneficiaries as shall have been named by the Participant on the Participant's
most recent Beneficiary election form that has been received and filed with the
Administrator prior to the Participant's death. If no contingent Beneficiary has
been named, the contingent Beneficiary shall be the Participant's estate.
(b)  In the event any Beneficiary dies after commencing to receive monthly
benefits under the Plan but prior to the payment of all monthly benefits to
which such Beneficiary is entitled, remaining benefits shall be paid to a
beneficiary designated by the deceased Beneficiary (the "Secondary
Beneficiary"), provided such designation has been received and filed with the
Administrator prior to the death of the Beneficiary. If no such person has been
designated by the deceased Beneficiary, the Secondary Beneficiary shall be the
estate of the Beneficiary. In the event the Secondary Beneficiary shall die
prior to the payment of all benefits to which such Secondary Beneficiary is
entitled, the remainder of such payments shall be made to such Secondary
Beneficiary's estate. If the Administrator is in doubt as to the right of any
person to receive benefits under the Plan, the Administrator may retain such
amount, without liability for any interest thereon, until the rights thereto are
determined, or the Administrator may pay a single sum amount in accordance with
Section 3.5 (f) into any court of competent jurisdiction and such payment shall
be a complete discharge of the liability of the Plan and the Employer.
3.8 Discretion As To Benefit Amount. Notwithstanding the foregoing, the
Compensation Committee upon recommendation of the Chief Executive Officer of the
Company may, with full and complete discretion, disregard Standard Underwriting
Factors and customary requirements for Standard Life Insurance in establishing
and/or increasing the amount of any Participant's retirement or death benefit
under the Plan.
3.9 Suspension of Benefits Upon Reemployment. Employment with any Employer
subsequent to the commencement of Pre-Jobs Act benefits under this Article III
may, at the sole discretion of the Compensation Committee upon recommendation of
the Chief Executive Officer of the Company, result in the suspension of Pre-Jobs
Act benefits for the period of such employment or reemployment.
 
ARTICLE IV -- REPLACEMENT RETIREMENT BENEFITS
 
4.1  Participation. Benefits under this Article IV shall be payable only to
those Participants whose benefits, under a Pension Plan under which they
otherwise participate, are reduced or limited by reason of the Limitation on
Benefits. Except for those Participants listed on Appendix B, benefits under
Article IV are limited to Participants who retire or terminate from the Employer
no earlier than the age at which there is no Pension Plan benefit reduction due
to early retirement. Participants listed on Appendix B shall be eligible to
receive benefits under Article IV if they begin receiving benefits under a
Pension Plan at any time prior to age 65. Benefits under this Article IV (a)
shall be payable only for such period that the benefits under the Pension Plan
are actually reduced or limited and (b) shall terminate as of the last day of
the month immediately preceding the month during which occurs the Participant's
sixty-fifth (65th) birthday. Should the Participant die before their sixty-fifth
(65th) birthday, and they had elected a joint and survivor form of payment
(specified in 4.2 (c)), their surviving spouse will receive Article IV benefit
payments until the date the Participant would have turned 65 years old.
Furthermore, benefits under this Article IV also shall be payable only to those
Participants who are active Employees on or after January 1, 1997.
4.2  Amount and Method of Payment.
(a)Amount of Benefit. The amount, if any, of the monthly benefit payable to or
on account of a Participant pursuant to this Article IV shall equal the
difference of (i) minus (ii) where:

(i)  
equals the amount of monthly retirement benefits which would be provided to the
Participant under the Pension Plan without regard to the Limitation of Benefits;
and

(ii)  
equals the amount of monthly retirement benefits payable to such Participant
under the Pension Plan due to the application of the Limitation on Benefits;

provided, however, that no benefits shall be payable to a Participant under this
Article IV unless the amount of such monthly benefit is at least fifty dollars
($50). The benefit amount provided under this Section 4.2(a) shall be determined
with reference to the form of benefit determined under section 4.2(c) hereof and
shall be calculated in accordance with the Standard Actuarial Factors utilized
under the Pension Plan.
(b)  Vesting. A Participant shall be vested in benefits under this Article IV to
the same extent as such Participant is vested in benefits under the applicable
Pension Plan.
(c)  Payment of Benefit. The benefits provided under this Article IV shall be
paid to each such Participant, surviving spouse (as defined under the applicable
Pension Plan) or joint annuitant (as defined under the applicable Pension Plan).
Benefits due the Participant under Article IV will commence automatically upon
separation of employment from the Employer regardless of the Participant’s
timing of payment under the applicable Pension Plan, unless the Participant is a
Key Employee, in which case Article IV payments will commence seven months after
separation of employment from the Employer. If the Participant is a Key
Employee, the payments otherwise due them in months one through six will be paid
cumulatively on the seventh month after separation of employment. Also, the
payment on the seventh month will include an interest credit on the first six
months’ payments equivalent to one-half of the annual prime interest rate
contained in the Wall Street Journal on the last business day immediately prior
to payment. A Participant is limited to receiving Article IV as either a single
life annuity (i.e., the lifetime of the Participant) or a qualified joint and
survivor annuity (i.e., the lifetime of the Participant with the same amount
payable to the Participant continued thereafter for the lifetime of the
Participant’s spouse). Notwithstanding the ability for the Participant to
receive a lump-sum payment for their pension benefit under the applicable
Pension Plan, there is no lump-sum payment available to Article IV benefits.
Payments shall be made in accordance with, and subject to, the terms and
conditions of the applicable Pension Plan; provided, however, that no spousal
consent shall be required to commence any form of payment under this Article IV.
(d)  Commencement and Duration of Payments. Subject to Section 4.2(c), benefits
provided under this Article IV shall commence automatically when the Participant
becomes eligible for Article IV benefits, without regard to payment under any
Pension Plan, and shall continue to age 65 or the death of the Participant, if
prior to age 65, and, if applicable, in reduced amount until the death of the
Participant's spouse or joint annuitant, whichever is applicable.
(e)  Necessity of Actual Reduction. Notwithstanding any other provision of this
Plan, no amount shall be payable under this Article IV unless the Participant's
monthly benefit paid under the applicable Pension Plan is actually reduced
because of application of the Limitation on Benefits. Benefits payable to a
Participant under this Article IV shall not duplicate benefits payable to such
Participant from any other plan or arrangement of the Company. In the event a
change in law or regulation liberalizes the limitations applicable to
determining the Limitation on Benefits such that a Participant may receive
additional benefits under the applicable Pension Plan, and the applicable
Pension Plan provides for the payment of such additional benefits to the
Participant, the amount payable under this Article IV shall be reduced by a
corresponding amount.
 
ARTICLE V -- DISABILITY BENEFITS
 
5.1  Monthly Disability Benefit.
(a)  If a Participant becomes totally disabled following commencement of
participation in the Plan, the Participant shall continue to receive credit for
up to two (2) years of Participation under the Plan for so long as the
Participant is totally disabled. Following termination of the participant's
employment with the Employer, the Participant's monthly retirement benefits
under Article III of the Plan shall commence beginning on or after the
Participant's First Eligible Retirement Date.
(b)  A Participant is "totally disabled" if such Participant is disabled within
the meaning of the applicable long-term disability plan sponsored by such
Participant's Employer, or as determined by Social Security.
(c)  If a Participant who is totally disabled dies before attaining age 65, any
death benefit payable to the Participant's Beneficiary will be determined and
paid in accordance with the vesting schedule terms of Article III.
 
ARTICLE VI - MISCELLANEOUS
 
6.1  Amendment and Termination. Any action to amend, modify, suspend or
terminate the Plan may be taken at any time, and from time to time, by
resolution of the Board of Directors of the Company (or any person or persons
duly authorized by resolution of the Board of Directors of the Company to take
such action) in its sole discretion and without the consent of any Participant
or Beneficiary, but no such action shall retroactively reduce any benefits
accrued by any Participant under this Plan prior to the time of such action.
6.2  No Guarantee of Employment. Nothing contained herein shall be construed as
a contract of employment between a Participant and any Employer or shall be
deemed to give any Participant the right to be retained in the employ of any
Employer.
6.3  Funding of Plan and Benefit Payments. This Plan is unfunded within the
meaning of ERISA. Each Employer will make Plan benefit payments from its general
assets. Each Employer may purchase policies of life insurance on the lives of
Plan Participants and to refuse participation in the Plan to any Employee who,
if requested to do so, declines to supply information or to otherwise cooperate
so that the Employer may obtain life insurance on behalf of such Participant.
The Employer will be the owner and the beneficiary of any such policy, and Plan
benefits will be neither limited to nor secured by any such policy or its
proceeds. Participants and their Beneficiaries shall have no right, title or
interest in any such life insurance policies, in any other assets of any
Employer or in any investments any Employer may make to assist it in meeting its
obligations under the Plan. All such assets shall be solely the property of such
Employer and shall be subject to the claims of such Employer's general
creditors. There are no assets of any Employer that are identified or segregated
for purposes of the payment of any benefits under this Plan. To the extent a
Participant or any other person acquires a right to receive payments from an
Employer under the Plan, such right shall be no greater than the right of any
unsecured general creditor of such Employer and such person shall have only the
unsecured promise of the Employer that such payments shall be made.
6.4  Payment Not Assignable. Except in the case of a Qualified Domestic
Relations Order described under Code Section 414(p), Participants and their
Beneficiaries shall not have the right to alienate, anticipate, commute, sell,
assign, transfer, pledge, encumber or otherwise convey the right to receive any
payments under the Plan, and any payments under the Plan or rights thereto shall
not be subject to the debts, liabilities, contracts, engagements or torts of
Participants or their Beneficiaries nor to attachment, garnishment or execution,
nor shall they be transferable by operation of law in the event of bankruptcy or
insolvency. Any attempt, whether voluntary or involuntary, to effect any such
action shall be null, void and of no effect.
6.5  Applicable Law. The Plan and all rights hereunder shall be governed by and
construed according to the laws of the State of Delaware, except to the extent
such laws are preempted by the laws of the United States of America.
6.6  Claims Procedure.
(a) Right to File a Claim. Participants and Beneficiaries are entitled to file a
claim with respect to benefits or other aspects of the operation of the Plan.
The claim is required to be in writing and must be made to the Administrator.
(b) Denial of Claim. If the claim is denied by the Administrator, the claimant
shall be notified in writing within ninety (90) days after receipt of the claim
or within one hundred eighty (180) days after such receipt if special
circumstances require an extension of time. If special circumstances require an
extension of time in order to review the claim, the claimant will be furnished
with a written notice of the extension of time within the initial ninety (90)
day period. The notice will include an explanation of the special circumstances
that require an extension and the date by which the Administrator expects to
make its determination. In no event, however, will the extension of time exceed
180 days from the date of the receipt of the claim by the Administrator. A
written notice of denial of the claim shall contain the following information:
(i) Specific reason or reasons for the denial;
 
(ii) Specific reference to the pertinent provisions of the Plan on which the
denial is based;
 
(iii) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why the material or
information is necessary; and
 
(iv) A description of the Plan’s review procedures and the time limits
applicable to the procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial upon
review of the claim.
 
(c) Claims Review Procedure.
(i) Participants or Beneficiaries may request that the Administrator review the
denial of the claim. Such request must be made within sixty (60) days following
the date the claimant received written notice of the denial of the claim. The
Administrator shall afford the claimant a full and fair review of the decision
denying the claim and shall:
 
(A) Provide, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant to the claim; and
 
(B) Permit the claimant to submit written comments, documents, records, and
other information relating to the claim.
 
(ii) The decision on review by the Administrator shall be in writing and shall
be issued within sixty (60) days following receipt of the request for review.
The period for decision may be extended to a date not later than one-hundred and
twenty (120) days after such receipt if the Administrator determines that
special circumstances require extension. If special circumstances require an
extension of time, the claimant shall be furnished written notice prior to the
termination of the initial sixty (60) day period which explains the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision on review. The decision on review
shall include:
 
(A) Specific reason or reasons for the adverse determination;
 
(B) References to the specific provisions in the Plan on which the determination
is based;
 
(C) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents, records, and other
information relevant to the claimant’s claim; and
 
(D) A statement of the claimant’s right to bring an action under Section 502(c)
of ERISA.
 
(iii) Any action required or authorized to be taken by the claimant pursuant to
this Section may be taken by a representative authorized in writing by the
claimant to represent the claimant.
 
6.7 Plan Administration.        
(a) The Plan shall be administered by the Administrator. The Administrator shall
serve as the final review under the Plan and shall have sole and complete
discretionary authority to determine conclusively for all persons, and in
accordance with the terms of the documents or instruments governing the Plan,
any and all questions arising from the administration of the Plan and
interpretation of all Plan provisions. The Administrator shall make the final
determination of all questions relating to participation of employees and
eligibility for benefits, and the amount and type of benefits payable to any
Participant or Beneficiary. In no way limiting the foregoing, the Administrator
shall have the following specific duties and obligations in connection with the
administration of the Plan:

(i)  
to promulgate and enforce such rules, regulations and procedures as may be
proper for the efficient administration of the Plan;

(ii)  
to determine all questions arising in the administration, interpretation and
application of the Plan, including questions of eligibility and of the status
and rights of Participants and any other persons hereunder;

(iii)  
to decide any dispute arising hereunder; provided, however, that the
Administrator shall not participate in any matter involving any questions
relating solely to the Administrator's own participation or benefit under this
Plan;

(iv)  
to advise the Boards of Directors of the Employers regarding the known future
need for funds to be available for distribution;

(v)  
to compute the amount of benefits and other payments which shall be payable to
any Participant or Beneficiary in accordance with the provisions of the Plan and
to determine the person or persons to whom such benefits shall be paid;

(vi)  
to make recommendations to the Board of Directors of the Company with respect to
proposed amendments to the Plan;

(vii)  
to file all reports with government agencies, Participants and other parties as
may be required by law, whether such reports are initially the obligation of the
Employers, or the Plan;

(viii)  
to engage an actuary to the Plan, if necessary, and to cause the liabilities of
the Plan to be evaluated by such actuary; and

(ix)  
to have all such other powers as may be necessary to discharge its duties
hereunder.

(b)  Decisions by the Administrator shall be final, conclusive and binding on
all parties and not subject to further review.
(c)  The Administrator may employ attorneys, consultants, accountants or other
persons (who may be attorneys, consultants, actuaries, accountants or persons
performing other services for, or are employed by, any Employer or any affiliate
of any Employer), and the Administrator, the Employers and their other officers
and directors shall be entitled to rely upon the advice, opinions or valuations
of any such persons. No member of the Board of Directors of any Employer, the
Chief Executive Officer , the Administrator, nor any other officer, director or
employee of the Company or of any Employer acting on behalf of the Board of
Directors of any Employer or the Chief Executive Officer or the Administrator,
shall be personally liable for any action, determination or interpretation taken
or made in good faith with respect to the Plan, and all members of the Boards of
Directors of the Employers, the Chief Executive Officer and the Administrator
and each officer or employee of the Company or of an Employer acting on their
behalf shall be fully indemnified and protected by the Company for all costs,
liabilities and expenses (including, but not limited to, reasonable attorneys'
fees and court costs) relating to any such action, determination or
interpretation.
6.8 Binding Nature. This Plan shall be binding upon and inure to the benefit of
the Employers and their successors and assigns and to the Participants, their
Beneficiaries and their estates. Nothing in this Plan shall preclude any
Employer from consolidating or merging into or with, or transferring all or
substantially all of its assets to another company or corporation, whether or
not such company or corporation assumes this Plan and any obligation of the
Employer hereunder.
6.9 Withholding Taxes. The Employers may withhold from any benefits payable
under this Plan all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.
6.10 Action Affecting Chief Executive Officer. To the extent any action required
to be taken by the Chief Executive Officer of the Company would decrease,
increase, accelerate, delay or otherwise materially impact such individual's
benefits under the Plan, such action shall be taken instead by the Compensation
Committee of the Board of Directors of the Company.
6.11 Payments Due Missing Persons. The Administrator shall make a reasonable
effort to locate all persons entitled to benefits (including retirement benefits
and death benefits for Beneficiaries) under the Plan; however, notwithstanding
any provisions of this Plan to the contrary, if, after a period of five years
from the date such benefits first become due, any such persons entitled to
benefits have not been located, their rights under the Plan shall stand
suspended. Before this provision becomes operative, the Administrator shall send
a certified letter to all such persons at their last known address advising them
that their benefits under the Plan shall be suspended. Any such suspended
amounts shall be held by the Employer for a period of three additional years (or
a total of eight years from the time the benefits first became payable) and
thereafter such amounts shall be forfeited and non-payable.
6.12 Liability Limited. Neither the Employers, the Administrator, nor any
agents, employees, officers, directors or shareholders of any of them, nor any
other person shall have any liability or responsibility with respect to this
Plan, except as expressly provided herein.
6.13 Incapacity. If the Administrator shall receive evidence satisfactory to it
that a Participant or Beneficiary entitled to receive any benefit under the Plan
is, at the time when such benefit becomes payable, a minor or is physically or
mentally incompetent to receive such benefit and to give a valid release
therefor, and that another person or an institution is then maintaining or has
custody of such Participant or Beneficiary and that no guardian, committee or
other representative of the estate of such Participant or Beneficiary shall have
been duly appointed, the Administrator may make payment of such benefit
otherwise payable to such Participant or Beneficiary (or to such guardian,
committee or other representative of such person's estate) to such other person
or institution, and the release of such other person or institution shall be a
valid and complete discharge for the payment of such benefit.
6.14 Plurals. Where appearing in the Plan, this singular shall include the
plural, and vice versa, unless the context clearly indicates a different
meaning.
6.15 Headings. The headings and sub-headings in this Plan are inserted for the
convenience of reference only and are to be ignored in any construction of the
provisions hereof.
6.16 Severability. In case any provision of this Plan shall be held illegal or
void, such illegality or invalidity shall not affect the remaining provisions of
this Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provisions had never been inserted
herein.
6.17 Payment of Benefits. All amounts payable hereunder may be paid directly by
the Employer or pursuant to the terms of the grantor trust, if any, established
as a funding vehicle for benefits provided hereunder.
 
ARTICLE VII -- ADDITIONAL AFFILIATED COMPANIES
 
7.1  Participation in the Plan.
(a)  Any Affiliated Company may become an Employer with respect to this Plan
with the consent of the Compensation Committee upon recommendation of the Chief
Executive Officer, upon the following conditions:

(i)  
such Employer shall make, execute and deliver such instruments as the Company
requires; and

(ii)  
such Employer shall designate the Company, the Chief Executive Officer of the
Company and the Administrator, as its agents for purposes of this Plan.

(b)  Any such Employer may by action of its Board of Directors withdraw from
participation, subject to approval by the Compensation Committee upon
recommendation of the Chief Executive Officer.
7.2  Effect of Participation. Each Employer which with the consent of the
Compensation Committee upon recommendation of the Chief Executive Officer of the
Company complies with Section 7.1(a) shall be deemed to have adopted this Plan
for the benefit of its Employees who participate in this Plan.
IN WITNESS WHEREOF, the Company, as the sponsoring employer of the Plan,
has caused this Plan document to be duly executed by its Chief Executive Officer
on this 16th day of November, 2006.
 
MDU RESOURCES GROUP, INC.

 
By:  /s/ TERRY D. HILDESTAD
Terry D. Hildestad
Chief Executive Officer
 


 APPENDIX A
SCHEDULE OF RETIREMENT AND SURVIVORS BENEFITS

                                     
Monthly
   
Monthly
   
 
Level
 
 
Salary
     
Retirement Benefit
   
Death Benefit
   
50
 
$50,000
-
$59,999
 
$1,330
   
$2,660
   
51
         
$1,728
   
$3,456
   
52
 
$60,000
-
$74,999
 
$1,800
   
$3,600
   
53
         
$2,160
   
$4,320
   
54
 
$75,000
-
$99,999
 
$2,580
   
$5,160
   
55
         
$2,880
   
$5,760
   
56
 
$100,000
-
$124,999
 
$3,600
   
$7,200
   
57
 
$125,000
-
$149,999
 
$4,470
   
$8,940
   
58
 
$150,000
-
$174,999
 
$5,360
   
$10,720
   
59
 
$175,000
-
$199,999
 
$6,250
   
$12,500
   
60
 
$200,000
-
$224,999
 
$7,300
   
$14,600
   
61
 
$225,000
-
$249,999
 
$8,215
   
$16,430
   
62
 
$250,000
-
$274,999
 
$9,125
   
$18,250
   
63
 
$275,000
-
$299,999
 
$10,475
   
$20,950
   
64
 
$300,000
-
$324,999
 
$12,145
   
$24,290
   
65
 
$325,000
-
$349,999
 
$13,670
   
$27,340
   
66
 
$350,000
-
$399,999
 
$16,110
   
$32,220
   
67
 
$400,000
-
$449,999
 
$19,525
   
$39,050
   
68
 
$450,000
-
$499,999
 
$22,850
   
$45,700
   
69
 
$500,000
-
$599,999
 
$28,800
   
$57,600
   
70
 
$600,000
-
$699,999
 
$36,500
   
$73,000
   
71
 
$700,000
-
$799,999
 
$42,710
   
$85,420
   
72
 
$800,000
-
$899,999
 
$49,220
   
$98,440
   
73
 
$900,000
-
$999,999
 
$55,310
   
$110,620
   
74
 
$1,000,000
-
$1,099,999
 
$60,200
   
$120,400
 

 


APPENDIX B


CURRENT PARTICIPANTS ELIGIBLE FOR ARTICLE IV BENEFITS


Steven L. Bietz
John K. Castleberry
Terry D. Hildestad
Bruce T. Imsdahl
Vernon A. Raile
Warren L. Robinson
Paul K. Sandness
William E. Schneider
Martin A. White
 
 